Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is responsive to the amendment filed on 09/30/2022. As directed by the amendment: claims 12, 19 and 26 are amended, claim 1-11 are canceled. Thus, claims 12-31 are presently under consideration in this application.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more resilient member”,  in claims 12, 19, and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation " a mounting bracket " in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “a mounting bracket” is the same “a stationary mounting bracket” in claim 26. Such “a mounting bracket” should be clearly defined. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13, 15, 17-21 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosna (4539465) in views of Burlot (8117939) and Wu (7134305).
 	For claim 12, Bosna teaches a wire feeder mounting assembly (20 as shown in fig.1) for a robotic welding torch (16 as shown in fig.1) (abstract, lines 1-2), comprising: a mounting bracket (40 as shown in fig.1) fixedly connectable to a robotic arm (14 as shown in fig.1) of the robotic welding torch (16 as shown in fig.1) (col.2,lines 40-50 and lines 66-68); a moveable adapter plate (24 as shown in fig.1 and 3) configured to mount a wire feeder (20 as shown in fig.1 and 3) (col.2, lines 53-60); a stationary track (guide rails in col.2, lines 53-54) coupling the mounting bracket (40 as shown in fig.1 and 3) to the moveable adapter plate (24 as shown in fig.1 and 3) (col.2, lines 53-60), the moveable adapter plate (24 as shown in fig.1 and 3) being moveable along said stationary (moving along guide rails in col.2, lines 53-60); and one or more resilient members biasing (38 as shown in fig.1 and 3) said moveable adapter plate (24 as shown in fig.1 and 3) relative to the mounting bracket (40 as shown in fig.1 and 3) (col.2, lines 66-68 and col.3, lines 30-35). 
 	Bosna fails to teach a stationary mounting bracket, the movebale adapter plate being separate from and moving relative the stationary mounting bracket, the track being defined by one or more bolts and each of the one or more bolts extending through at least one of the one or more resilient members.
Burlot teaches, similar a wire feeder mounting assembly, the track (rod 6 as shown in fig.1) being defined by one or more bolts (rod 6 as shown in fig.1) and each of the one or more bolts (rod 6 as shown in fig.1) extending through at least one of the one or more resilient members (18 as shown in fig.1) (col.3, lines 30-45, and col.4, lines 63-68).
It would have been obvious to one ordinary skill in the art to modify track’s of Bosna to include one or more bolts as taught by Burlot for purpose of operating reliably and makes a compensation movement possible for a supply line between two machine parts which can move relative to one another, in particular for a hose assembly of an industrial robot (Burlot, col.1, lines 38-40). Furthermore, the combination of Bosna with Burlot fails a stationary mounting bracket, the movebale adapter plate being separate from and moving relative the stationary mounting bracket.
XXX
Wu teaches, wire feeder, a stationary mounting bracket (414 as shown in fig.5), the movebale adapter plate (211 as shown in fig.5) being separate from and moving relative the stationary mounting bracket (414 as shown in fig.5) (element 211 which is seated to the base 31 slides thru slide block 413 as shown in fig.5) (col.4, lines 30-35.
It would have been obvious to one ordinary skill in the art to modify mounting bracket’s of Bosna to include a stationary mounting bracket as taught by Wu for purpose of enabling the tool to be secured thereon while wire feeder is able to move upward, downward, left, right, forth, or backward, or move toward a combined direction which combines with the mentioned directions (Wu, col.4, lines 50-55). 	For claim 13, Bosna, in views of Burlot and Wu, further teaches wherein the moveable adapter plate (24 as shown in fig.1 and 2) further includes a flange (flange between the end of element 24 and 26 and 38). 
Bosna fails to teach flange having one or more openings through which the one or more bolts extend.
Burlot teaches flange (at the end of element 4 as shown in fig.1) having one or more openings through which the one or more stationary bolts extend (6 as shown in fig.1) (col.3, lines 30-45, and col.5, lines 10-18).
It would have been obvious to one ordinary skill in the art to modify moveable adapter’s of Bosna to include one or more openings as taught by Burlot In order to achieve as high a stability as possible, the two sliding rods are guided jointly in the sliding guide element, each sliding rod being assigned a dedicated through opening (Burlot, col.3, lines 38-40). 	For claim 15, Bosna, in views of Burlot and Wu, further teaches wherein the moveable adapter plate (24 as shown in fig.1-3) includes a mounting surface (the top suface of element 24 where element 28 is rest on as shown in fig.1-3) configured to mount the wire feeder (20 as shown in fig.1-3) and a lower surface (the lower surface of element 24 as shown in fig.1-3) opposite the mounting surface (the lower surface of element 24 is opposite of the top surface of element 24 as shown in fig.1-3), the flange (flange between the end of element 24 and 26 and 38 as shown in fig.1-3) extending from the lower surface (flange between the end of element 24 and 26 and 38 extend down to the lower surface of element 24 as shown in fig.1-3).  	For claim 17, Bosna, in views of Burlot and Wu, further teaches wherein the moveable adapter plate (24 as shown in fig.1-3) is configured to move in a first direction and a second direction opposite the first direction (element 38 makes the plate to move forward and backward) (col.3, lines 30-45, and col.4, lines 63-68).  	For claim 18, Bosna, in views of Burlot and Wu, fails to teach wherein the one or more resilient members comprise one or more coil springs. 
Burlot further teaches wherein the one or more resilient members (18 as shown in fig.1) comprise one or more coil springs (18 as shown in fig.1) (col.2, lines 30-33).
It would have been obvious to one ordinary skill in the art to modify mounting bracket’s of Bosna to include bolts has an end that is screwed into and fixedly connected to said mounting bracket as taught by Burlot In order to achieve as high a stability as possible, the two sliding rods are guided jointly in the sliding guide element, each sliding rod being assigned a dedicated through opening and ensures a compact and robust construction (Burlot, col.3, lines 38-40).

For claim 19, Bosna teaches robotic welding torch (16 as shown in fig.1), comprising: a robotic arm (14 as shown in fig.1); a welding torch (16 as shown in fig.1) mounted to the robotic arm (14 as shown in fig.1); a power cable (36 as shown in fig.2-3) connected to the welding torch (16 as shown in fig.2-3) at a first end (at the end of element 16 as shown in fig.2-3); and a wire feeder (20 as shown in fig.1) connected to power cable (36 as shown in fig.2-3) at a second end (at the end of element 20 is connected to the element 36 a shown in fig.2-3) opposite the first end (at the end of element 16 as shown in fig.2-3), the wire feeder (20 as shown in fig.1) being mounted to a wire feeder mounting assembly (the whole structure is considered as part 20 as shown in fig.1), the wire feeder mounting assembly (the whole structure is considered as part 20 as shown in fig.1) comprising: a mounting bracket (40 as shown in fig.1) fixedly connected to the robotic arm (14 as shown in fig.1), a moveable adapter plate (24 as shown in fig.1-3), the wire feeder (20 as shown in fig.1) being mounted to the moveable adapter plate (24 as shown in fig.1-3), a stationary track (moving along guide rails in col.2, lines 53-60) coupling the mounting bracket (40 as shown in fig.1) to the moveable adapter plate (24 as shown in fig.1) (col.2, lines 53-60), and the moveable adapter plate (24 as shown in fig.1) being moveable along said stationary (moving along guide rails in col.2, lines 53-60), and one or more resilient members biasing (38 as shown in fig.1 and 3) the moveable adapter plate relative to said mounting bracket (40 as shown in fig.1-3) (col.2, lines 66-68 and col.3, lines 30-35). 
	Bosna fails to teach a stationary mounting bracket, the movebale adapter plate being separate from and moving relative the stationary mounting bracket, the track being defined by one or more bolts and each of the one or more bolts extending through at least one of the one or more resilient members.
Burlot teaches, similar a wire feeder mounting assembly, the track (rod 6 as shown in fig.1) being defined by one or more bolts (rod 6 as shown in fig.1) and each of the one or more bolts (rod 6 as shown in fig.1) extending through at least one of the one or more resilient members (18 as shown in fig.1) (col.3, lines 30-45, and col.4, lines 63-68).
It would have been obvious to one ordinary skill in the art to modify track’s of Bosna to include one or more bolts as taught by Burlot for purpose of operating reliably and makes a compensation movement possible for a supply line between two machine parts which can move relative to one another, in particular for a hose assembly of an industrial robot (Burlot, col.1, lines 38-40). Furthermore, the combination of Bosna with Burlot fails a stationary mounting bracket, the movebale adapter plate being separate from and moving relative the stationary mounting bracket.
Wu teaches, wire feeder, a stationary mounting bracket (414 as shown in fig.5), the movebale adapter plate (211 as shown in fig.5) being separate from and moving relative the stationary mounting bracket (414 as shown in fig.5) (element 211 which is seated to the base 31 slides thru slide block 413 as shown in fig.5) (col.4, lines 30-35.
It would have been obvious to one ordinary skill in the art to modify mounting bracket’s of Bosna to include a stationary mounting bracket as taught by Wu for purpose of enabling the tool to be secured thereon while wire feeder is able to move upward, downward, left, right, forth, or backward, or move toward a combined direction which combines with the mentioned directions (Wu, col.4, lines 50-55). 	For claim 20, Bosna, in views of Burlot and Wu, further teaches wherein the moveable adapter plate (24 as shown in fig.1 and 2) further includes a flange (flange between the end of element 24 and 26 and 38). 
Bosna fails to teach flange having one or more openings through which the one or more bolts extend.
Burlot teaches flange (at the end of element 4 as shown in fig.1) having one or more openings through which the one or more stationary bolts extend (6 as shown in fig.1) (col.3, lines 30-45, and col.5, lines 10-18).
It would have been obvious to one ordinary skill in the art to modify moveable adapter’s of Bosna to include one or more openings as taught by Burlot In order to achieve as high a stability as possible, the two sliding rods are guided jointly in the sliding guide element, each sliding rod being assigned a dedicated through opening (Burlot, col.3, lines 38-40). 	For claim 21, Bosna, in views of Burlot and Wu, further teaches wherein the moveable adapter plate (24 as shown in fig.1-3) includes a mounting surface (the top suface of element 24 where element 28 is rest on as shown in fig.1-3) configured to mount the wire feeder (20 as shown in fig.1-3) and a lower surface (the lower surface of element 24 as shown in fig.1-3) opposite the mounting surface (the lower surface of element 24 is opposite of the top surface of element 24 as shown in fig.1-3), the flange (flange between the end of element 24 and 26 and 38 as shown in fig.1-3) extending from the lower surface (flange between the end of element 24 and 26 and 38 extend down to the lower surface of element 24 as shown in fig.1-3). 
	 	For claim 23, Bosna, in views of Burlot and Wu, further teaches wherein the moveable adapter plate (24 as shown in fig.1-3) is moveable towards or away from the welding torch (16 as shown in fig.1-3) (element 38 makes the plate 24 to move forward and backward which away from element 16) (col.3, lines 30-45, and col.4, lines 63-68).  	For claim 24, Bosna, in views of Burlot and Wu, fails to teach wherein the one or more resilient members comprise one or more coil springs. 
Burlot further teaches wherein the one or more resilient members (18 as shown in fig.1) comprise one or more coil springs (18 as shown in fig.1) (col.2, lines 30-33).
It would have been obvious to one ordinary skill in the art to modify mounting bracket’s of Bosna to include bolts has an end that is screwed into and fixedly connected to said mounting bracket as taught by Burlot In order to achieve as high a stability as possible, the two sliding rods are guided jointly in the sliding guide element, each sliding rod being assigned a dedicated through opening and ensures a compact and robust construction (Burlot, col.3, lines 38-40).

For claim 25, Bosna, in views of Burlot and Wu, further teaches wherein the power cable (36 as shown in fig.2-3) extends through or along the robotic arm (14 as shown in fig.2-3). 
Claim 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosna (4539465) in views of Burlot (8117939) and Wu (7134305) as applied to claims above, and further in view of Tsuritani (8573014).
Bosna, as modified by Burlot and Wu, teaches all the limitation as previously set forth except for wherein a bearing is disposed in each of the one or more openings. 
Tsuritani teaches, similar wire feeder assembly, wherein a bearing is disposed in each of the one or more openings (82 as shown in fig.6) (col.8, lines 24-28 and 34-36).
It would have been obvious to one ordinary skill in the art to modify plate of Bosna, as modified by Burlot, to include a bearing is disposed in each of the one or more openings as taught by Tsuritani for the purpose of allowing the device to move in rotational motion while holding rotating components within the mechanical system (Tsuritani, col.8, lines 53-56).

Claims 16 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosna (4539465) in views of Burlot (8117939) and Wu (7134305) as applied to claims above, and further in view of Magara et al (5073691).
Bosna, as modified by Burlot and Wu, teaches all the limitation as previously set forth except for wherein each of the one or more stationary bolts has an end that is screwed into and fixedly connected to said mounting bracket such that a shank of each bolt extends outwardly from only one same side of the mounting bracket. 
Magara teaches, similar wire feeder, wherein each of the one or more stationary bolts (18 as shown in fig.1) has an end that is screwed into and fixedly connected to said mounting bracket (14 as shown in fig.1) such that a shank of each bolt extends outwardly from only one same side of the mounting bracket (part of element 18 is seen to be connected with element 20 as shown in fig.1) (col.1, lines 28-40).
It would have been obvious to one ordinary skill in the art to modify mounting bracket’s of Bosna to include bolts has an end that is screwed into and fixedly connected to said mounting bracket as taught by Magara In order to provide a wire electrode feeding device for a wire cut electric discharge machine which can feed a thin wire electrode automatically and positively (Magara, col.5, lines 20-23).


Claims 26-27 and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al (7241969) in views of Burlot (8117939) and Wu (7134305). 	For claim 26, Inoue teaches a method of adjusting a position of a wire feeder (24 as shown in fig.2a) of a robotic welding torch (18 as shown in fig.2a), the method comprising: moving a welding torch (10 as shown in fig.5a) of the robotic welding torch (10 as shown in fig.5a) about an axis of rotation (the torch 18 as shown in fig.5a is rotated), the welding torch (18 as shown in fig.5a) being connected to a power cable (26 as shown in fig.5a), and the movement of the welding torch (18 as shown in fig.5a) changing a tension of the power cable (26 as shown in fig.4a-4c)(fig.4a-4c shows the movement of the welding torch 18 with respect to the power cable 26 as shown in fig.4a-4c); and moving a wire feeder (24 as shown in fig.4a-4c) in response to the change in tension of the power cable (26 as shown in fig.4a-4c)(fig.4a-4c shows the movement of the welding torch 18 and the wire feeder with respect to the power cable 26 as shown in fig.4a-4c) (col.8, lines 15-32), the wire feeder (24 as shown in fig.4a-4c) being connected to the welding power cable (26 as shown in fig.4a-4c) and mounted on a moveable adapter plate (42 as shown in fig.6a-6b and 7) configured for movement along a stationary track (guide rail col.8, lines 33-35), wherein moving the wire feeder (24 as shown in fig.4a-4c) comprises moving the moveable adapter plate (42 as shown in fig.6a-6b and 7) toward or away from the welding torch (18 as shown in fig.5a) along the stationary track (col.9, lines 50-68), and moving the wire feeder (24 as shown in figures 4a-4c) moves the moveable adapter plate (42 as shown in figures 6A and 6b) relative to a mounting bracket (58 a shown in fig.7) that attaches the adapter plate to a robotic arm (28 as shown in fig.7) (col.10, lines 25-35). 
 	Inoue fails to teach the track being defined by one or more bolts and a stationary mounting bracket.
Burlot teaches, similar a wire feeder mounting assembly, the track (rod 6 as shown in fig.1) being defined by one or more bolts (rod 6 as shown in fig.1) (col.3, lines 30-45, and col.4, lines 63-68).
It would have been obvious to one ordinary skill in the art to modify track’s of Inoue to include one or more bolts as taught by Burlot for purpose of operating reliably and makes a compensation movement possible for a supply line between two machine parts which can move relative to one another, in particular for a hose assembly of an industrial robot (Burlot, col.1, lines 38-40). Furthermore, the combination of Inoue with Burlot fails a stationary mounting bracket.
Wu teaches, wire feeder, a stationary mounting bracket (414 as shown in fig.5) (col.4, lines 30-35.
It would have been obvious to one ordinary skill in the art to modify mounting bracket’s of Bosna to include a stationary mounting bracket as taught by Wu for purpose of enabling the tool to be secured thereon while wire feeder is able to move upward, downward, left, right, forth, or backward, or move toward a combined direction which combines with the mentioned directions (Wu, col.4, lines 50-55). 	For claim 27, Inoue, in views of Burlot and Wu, further teach wherein the stationary track (guide rail col.8, lines 33-35) couples the moveable adapter plate (42 as shown in fig.6a-6b and 7) to a mounting bracket (58 as shown in fig.7) fixedly attached to the robotic arm (28 as shown in fig.7) (col.10, lines 25-35).  	
 	For claim 29, Inoue, in views of Burlot, fails to teach wherein the moveable adapter plate further includes a flange having one or more openings through which the one or more stationary bolts extend. 
Burlot teaches wherein the moveable adapter plate further includes a flange flange (at the end of element 4 as shown in fig.1) having one or more openings through which the one or more stationary bolts extend (6 as shown in fig.1) (col.3, lines 30-45, and col.5, lines 10-18).
It would have been obvious to one ordinary skill in the art to modify moveable adapter’s of Inoue to include one or more openings as taught by Burlot In order to achieve as high a stability as possible, the two sliding rods are guided jointly in the sliding guide element, each sliding rod being assigned a dedicated through opening (Burlot, col.3, lines 38-40). 	For claim 30, Inoue, in views of Burlot, fails to teach wherein each of the one or more stationary bolts extend through one or more resilient members. 
Burlot teaches wherein each of the one or more bolts (rod 6 as shown in fig.1) extending through at least one of the one or more resilient members (18 as shown in fig.1) (col.3, lines 30-45, and col.4, lines 63-68).
It would have been obvious to one ordinary skill in the art to modify track’s of Inoue to include one or more bolts as taught by Burlot for purpose of operating reliably and makes a compensation movement possible for a supply line between two machine parts which can move relative to one another, in particular for a hose assembly of an industrial robot (Burlot, col.1, lines 38-40). 	For claim 31, Inoue, in views of Burlot, further teaches wherein the power cable (26 as shown in fig.5a) extends through or along a robotic arm (30 as shown in fig.5a) of the robotic welding torch (10 as shown in fig.5a).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al (7241969) in views of Burlot (8117939) and and Wu (7134305) as applied to claims above, and further in view of Magara et al (5073691).
Inoue, as modified by Burlot and Wu, teaches all the limitation as previously set forth except for wherein each of the one or more stationary bolts has an end that is screwed into and fixedly connected to said mounting bracket such that a shank of each bolt extends outwardly from only one same side of the mounting bracket. 
Magara teaches, similar wire feeder, wherein each of the one or more stationary bolts (18 as shown in fig.1) has an end that is screwed into and fixedly connected to said mounting bracket (14 as shown in fig.1) such that a shank of each bolt extends outwardly from only one same side of the mounting bracket (part of element 18 is seen to be connected with element 20 as shown in fig.1) (col.1, lines 28-40).
It would have been obvious to one ordinary skill in the art to modify mounting bracket’s of Inoue to include bolts has an end that is screwed into and fixedly connected to said mounting bracket as taught by Magara In order to provide a wire electrode feeding device for a wire cut electric discharge machine which can feed a thin wire electrode automatically and positively (Magara, col.5, lines 20-23).





Response to Amendments/Arguments

Applicant’s arguments with respect to claim(s) 12-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“a stationary mounting bracket, the movebale adapter plate being separate from and moving relative the stationary mounting bracket” in claims 12, 19 and 26, has been considered but is moot, because the examiner applied new art, Wu (7134305), that covers newly claimed limitation. 
	
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761